  Case 14-29308         Doc 71     Filed 02/05/19 Entered 02/05/19 12:54:09              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-29308
         Danielle M Milner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/11/2014.

         2) The plan was confirmed on 11/05/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/06/2017, 01/06/2017, 05/31/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/26/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 54.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,200.00.

         10) Amount of unsecured claims discharged without payment: $102,923.58.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-29308         Doc 71      Filed 02/05/19 Entered 02/05/19 12:54:09                     Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $28,240.09
        Less amount refunded to debtor                          $555.35

NET RECEIPTS:                                                                                   $27,684.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,235.12
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,235.12

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ATLAS ACQUISITIONS LLC          Unsecured            NA         821.46           821.46          82.15       0.00
CAPITAL ONE                     Unsecured      5,187.00            NA               NA            0.00       0.00
CAPITAL ONE                     Unsecured      5,187.00            NA               NA            0.00       0.00
CHASE BANK USA NA               Unsecured      2,312.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured            NA            NA            237.08          23.71       0.00
CITY OF CHICAGO DEPT OF FINANCE Secured              NA         237.08           237.08           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured          775.00        561.20           561.20          56.12       0.00
Comcast                         Unsecured         263.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured         327.38        277.37           277.37          27.74       0.00
DEPARTMENT STORES NATIONAL BA Unsecured             0.00           NA               NA            0.00       0.00
GECRB                           Unsecured           0.00           NA               NA            0.00       0.00
GINNYS                          Unsecured         600.00           NA               NA            0.00       0.00
GREEN TREE SERVICING LLC        Unsecured            NA     34,746.20        34,746.20       3,474.62        0.00
IL DEPART OF EMPLOYMENT SECUR Unsecured       14,000.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE              Priority          900.00        512.93           512.93        512.93        0.00
IL DEPT OF REVENUE              Unsecured            NA          80.80            80.80           8.08       0.00
ILLINOIS BELL TELEPHONE CO      Unsecured         596.60        396.75           396.75          39.67       0.00
INTERNAL REVENUE SERVICE        Unsecured            NA          10.31            10.31           1.03       0.00
INTERNAL REVENUE SERVICE        Priority       4,470.52       4,478.22         4,478.22      4,478.22        0.00
LVNV FUNDING                    Unsecured            NA         529.63           529.63          52.96       0.00
LVNV FUNDING                    Unsecured            NA       2,144.65         2,144.65        214.47        0.00
MIDLAND FUNDING LLC             Unsecured      1,496.00       1,496.49         1,496.49        149.65        0.00
MIDLAND FUNDING LLC             Unsecured           0.00      1,965.86         1,965.86        196.59        0.00
MOHELA                          Unsecured     15,601.00     25,281.01        25,281.01       2,528.10        0.00
MOHELA                          Unsecured      9,599.00            NA               NA            0.00       0.00
MONTEREY FINANCIAL SVC          Unsecured           0.00           NA               NA            0.00       0.00
NICOR GAS                       Unsecured         280.16        128.42           128.42          12.84       0.00
REGIONAL ACCEPTANCE CORP        Secured        5,000.00     10,742.90          5,000.00      5,000.00     259.66
REGIONAL ACCEPTANCE CORP        Unsecured      5,674.00       2,611.32         2,611.32        261.13        0.00
SEVENTH AVENUE                  Unsecured            NA         600.99           600.99          60.10       0.00
TARGET NB                       Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-29308       Doc 71      Filed 02/05/19 Entered 02/05/19 12:54:09                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid           Paid
US BANK NATIONAL ASSOCIATION   Secured      213,286.00      211,410.25           0.00           0.00         0.00
US BANK NATIONAL ASSOCIATION   Secured              NA         5,009.85      5,009.85      5,009.85          0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA            NA            0.00         0.00
VILLAGE OF HOMEWOOD            Unsecured         325.00             NA            NA            0.00         0.00
VILLAGE OF SOUTH HOLLAND       Unsecured         500.00             NA            NA            0.00         0.00
VILLAGE OF SOUTH HOLLAND       Unsecured         250.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                    $0.00
      Mortgage Arrearage                               $5,009.85            $5,009.85                    $0.00
      Debt Secured by Vehicle                          $5,000.00            $5,000.00                  $259.66
      All Other Secured                                  $237.08                $0.00                    $0.00
TOTAL SECURED:                                        $10,246.93           $10,009.85                  $259.66

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                   $0.00
       Domestic Support Ongoing                               $0.00              $0.00                   $0.00
       All Other Priority                                 $4,991.15          $4,991.15                   $0.00
TOTAL PRIORITY:                                           $4,991.15          $4,991.15                   $0.00

GENERAL UNSECURED PAYMENTS:                           $71,889.54             $7,188.96                   $0.00


Disbursements:

       Expenses of Administration                             $5,235.12
       Disbursements to Creditors                            $22,449.62

TOTAL DISBURSEMENTS :                                                                         $27,684.74




UST Form 101-13-FR-S (09/01/2009)
  Case 14-29308         Doc 71      Filed 02/05/19 Entered 02/05/19 12:54:09                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
